TEGAL CORPORATION REPORTS PROFIT IN SECOND QUARTER OF FISCAL 2008 Revenues Increase 111% Year-Over-Year, Quarterly Net Income of $0.10 per share San Jose, Calif.,November 6, 2007 — Tegal Corporation (Nasdaq:TGAL), a leading designer and manufacturer of plasma etch and deposition systems used in the production of integrated circuits and nanotechnology devices, today announced financial results for the Second Quarter Fiscal Year 2008, which ended September 30, 2007.Senior management will conduct an investor conference call to discuss these results and the company’s financial outlook in more detail today at 2pm Pacific Time, Tuesday, November 6, 2007.More information about the conference call is provided below. Second Quarter Highlights ·Net income of $693 thousand or $0.10 per share compared to a net loss of ($3.3) million in the same period last year and ($639) thousand in the prior quarter. ·Operating income reached $1.1 million during the quarter excluding non-cash charges of $0.6 million. ·Shipments during the quarter included 3 advanced etch systems for high volume manufacturing of integrated active-passive devices in Europe and an advanced PVD system to a leading European analog and power device manufacturer. ·The Company announced new orders for 900 and 980 etch systems and upgrades from a leading hard disk drive manufacturer and a leading Japan-based sensor and control systems maker. “We are pleased to report our first quarterly profit since December 2000, a very significant milestone,” said Thomas Mika, President and CEO of Tegal Corporation.“We have made substantial progress in the strategic re-engineering of our business, improving our overall cost structure and delivering sales growth, while continuing to work towards driving new product introductions.This quarter we remained focused on manufacturing and also field support for the many advanced systems that we have recently delivered.We are also making good progress in our efforts to complete and place tools with customers for our new products, including the AMS PVD tool for Aluminum Nitride applications, our innovative NLD product, and the porting of our etch technology onto our new Compact platform.We are very pleased with our accomplishments so far, but feel we can still drive more improvements in our business and continue to deliver improved operating results.” Financial Results Revenues for the second quarter of fiscal 2008 were $10.8 million, an increase of 111% from the $5.1 million in the same period last year.Tegal reported net income of $0.7 million, or $0.10 per share, for the quarter, compared to a net loss of ($3.3) million, or ($0.47) per share in the same period last year, and a net loss of ($0.6) million, or ($0.09) per share in the prior quarter. Gross profits for the second quarter of fiscal 2008 were 39.3% compared to 46.9% in the same period last year, but up from the 35.3% in the prior quarter. Operating income for the second quarter was $0.5 million, including approximately $0.6 million of non-cash charges.This was an improvement over the $3.1 million operating loss in the same period last year and the $1.4 million operating loss in the prior quarter, which included $0.5 million and $0.6 million of non-cash charges, respectively. Backlog was $8.9M at the end of the quarter. $18.5 million remains in a Litigation Suspense liability account, pending resolution of the company’s dispute with its attorneys over the amount payable under the settlement agreement.The $1 million reduction in the account reflects a settlement of $995 thousand with one of the attorneys representing Sputtered Films, Inc. Cash at the end of the fiscal second quarter of 2008 was $20.3 million, a $5.4 million decrease from the end of the March quarter.Over the same 6 month period, inventories increased by $5.5 million to $11.1 million, while accounts payable increased by $1.9 million to $3.4 million, both reflecting the investment required to fulfill orders coming in during the quarter. Investor Conference Call Tegal Corporation will discuss these results and further details of its second quarter of fiscal 2008 during a conference call today, November 6, 2007, at 5:00 p.m. EST / 2:00 p.m. PST.The call is open to all interested investors.The call-in numbers are (866) 578-5771 or (617) 213-8055.For either dial-in number, Investors should reference passcode: 98159631.A digital recording will be made available two hours after the completion of the conference call, and it will be accessible through midnight on Tuesday, November 13, 2007. To access, investors should dial (888) 286-8010 or (617) 801-6888 and enter passcode: 31764338.The conference call also will be available online via the Investor Section of the Company’s website at: www.tegal.com.An online replay of the teleconference, along with a copy of the Company’s earnings release, will also be available on the Company’s website. SafeHarbor Statement Except for historical information, matters discussed in this news release contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Forward-looking statements, which are based on assumptions and describe our future plans, strategies and expectations, are generally identifiable by the use of the words "anticipate," "believe," "estimate," "expect," "intend," "project" or similar expressions.These forward-looking statements are subject to risks, uncertainties and assumptions about the Company including, but not limited to industry conditions, economic conditions, acceptance of new technologies and market acceptance of the Company's products and services.All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements in this paragraph.For a further discussion of these risks and uncertainties, please refer to the Company's periodic filings with the Securities and Exchange Commission. About Tegal Tegal provides process and equipment solutions to leading edge suppliers of advanced semiconductor and nanotechnology devices.Incorporating unique, patented etch and deposition technologies, Tegal’s system solutions are backed by over 35 years of advanced development and over 100 patents.Some examples of devices enabled by Tegal technology are energy efficient memories found in portable computers, cellphones, PDAs and RFID applications; megapixel imaging chips used in digital and cellphone cameras; power amplifiers for portable handsets and wireless networking gear; and MEMS devices like accelerometers for automotive airbags, microfluidic control devices for ink jet printers; and laboratory-on-a-chip medical test kits. More information is available on the Internet at:www.tegal.com. Contact: Tegal Corporation Christine Hergenrother (VP and CFO), 707/763-5600 or The Blue Shirt Group Rakesh Mehta or Chris Danne, 415/217-7722 Tegal Q2 2008 Earnings Release TEGAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) Sept 30 March 31 2007 2007 ASSETS Current assets: Cash and cash equivalents $ 20,348 $ 25,776 Accounts receivable, net of allowances for sales returns and doubtful accounts of $230 and $413 at September 30, 2007 and March 31, 2007, respectively 8,056 6,634 Inventories, net 11,178 5,567 Prepaid expenses and other current assets 1,497 991 Total current assets 41,079 38,968 Property and equipment, net 1,318 1,351 Intangible assets, net 1,026 1,161 Other assets 107 176 Total assets $ 43,530 $ 41,656 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and bank lines of credit $ — $ 10 Accounts payable 3,863 1,974 Accrued product warranty 1,435 1,101 Deferred revenue 1,162 1,064 Litigation suspense 18,505 19,500 Accrued expenses and other current liabilities 3,228 3,590 Total current liabilities 28,193 27,239 Total long term liabilities — — Total liabilities 28,193 27,239 Commitments and contingencies (Note 7) Stockholders’ equity: Preferred stock; $0.01 par value; 5,000,000 shares authorized; none issued and outstanding — — Common stock; $0.01 par value; 50,000,000 shares authorized; 7,126,912 and 7,106,867shares issued and outstanding at September 30, 2007 and March 31, 2007, respectively 71 71 Additional paid-in capital 123,281 122,473 Accumulated other comprehensive income (loss) 297 240 Accumulated deficit (108,312 ) (108,367 ) Total stockholders’ equity 15,337 14,417 Total liabilities and stockholders’ equity $ 43,530 $ 41,656 TEGAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 Revenue $ 10,800 $ 5,113 $ 15,398 $ 11,689 Cost of sales 6,560 2,713 9,537 6,791 Gross profit 4,240 2,400 5,861 4,898 Operating expenses: Research and development expenses 1,057 1,066 1,835 2,062 Sales and marketing expenses 1,279 964 2,285 2,008 General and administrative expenses 1,448 3,485 2,651 5,787 Total operating expenses 3,784 5,515 6,771 9,857 Operating loss 456 (3,115 ) (910 ) (4,959 ) Other income (expense), net 237 (166 ) 964 (124 ) Net loss $ 693 $ (3,281 ) $ 54 $ (5,083 ) Net loss per share, basic and diluted $ 0.10 $ (0.47 ) $ 0.01 $ (0.72 ) Shares used in per share computation: Basic 7,119 7,045 7,111 7,029 Diluted 7,276 7,045 7,217 7,029 Note: Shares used in per share computation for Basic and Diluted reflect a 1 to12 reverse stock split effected by the Company on July 25, 2006
